      Case 5:17-cr-00380-DAE Document 142 Filed 10/12/18 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                                                                 cLED
                                                                                 F
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION                                 UC
                                                                                                     (QUR't
                                                                                     us.0STCT         -rE)U
USA
                                                       Case Number:
                                                                                                     9cLE
                                                §
vs.                                             §      SA:17-CR-00380(1)-DAE
                                                §
(1) Carlos I. Uresti                            §


                              ORDER SETTING SENTENCING

      IT IS HEREBY ORDERED that the above entitled and numbered case is set for

SENTENCING before Senior U.S. District Judge David A. Ezra in Courtroom 5, on the

Third Floor of the John H. Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez

Boulevard, San Antonio, TX on January 14, 2019 at 1:00 p.m. Sentencing memoranda and

motions relevant to the sentencing hearing must be submitted to the Court no later than 7 days

prior to the sentencing hearing.



      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to

counsel for defendant, the United States Attorney, U.S. Pretrial Services and the United States

Probation Office. Counsel for the defendant shall notify the defendant of this setting and, if the

defendant is on bond, advise defendant that he must be present at this proceeding.



      IT IS SO ORDERED on October 12, 2018.




                                                    ITE   STATES MAGISTRATE JUDGE
